 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 RAYMOND GARCIA, et al.,                                    Case No.: 2:17-cv-01340-APG-NJK

 4           Plaintiffs                                    Order Denying Motion for Preliminary
                                                           Injunction, Setting Response Date, and
 5 v.                                                         Setting Hearing Regarding Trial

 6 SERVICE EMPLOYEES                                                    [ECF No. 240]
   INTERNATIONAL UNION, et al.,
 7
        Defendants
 8

 9          The plaintiffs move for an order enjoining the defendants from holding an election

10 pending the plaintiffs’ appeal of my order denying the plaintiffs’ motion for an injunction to end

11 the trusteeship. I deny that request at this time.

12          Alternatively, the plaintiffs request an expedited trial on the merits before the defendants

13 hold elections in March 2019. I will order expedited briefing and a hearing on that request only.

14          IT IS THEREFORE ORDERED that the plaintiffs’ motion for preliminary injunction

15 (ECF No. 240) is DENIED.

16          IT IS FURTHER ORDERED that by 5:00 p.m. on January 3, 2019, the defendants shall

17 file a response to the plaintiffs’ request to expedite trial.

18          IT IS FURTHER ORDERED that the plaintiffs’ request to expedite trial is set for

19 hearing on January 7, 2019 at 3:30 p.m. in Las Vegas courtroom 6C. The parties shall

20 consult with their trial witnesses regarding their availability, bring their calendars to the hearing,

21 and be prepared to discuss scheduling of dispositive motions and trial.

22          DATED this 19th day of December, 2018.

23
                                                            ANDREW P. GORDON
                                                            UNITED STATES DISTRICT JUDGE
